Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153008                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
  TERIDEE LLC, JOHN F. KOETJE TRUST,                                                                Bridget M. McCormack
                                                                                                          David F. Viviano
  and DELIA KOETJE TRUST,                                                                             Richard H. Bernstein
             Plaintiffs-Appellees,                                                                          Joan L. Larsen,
  v                                                                 SC: 153008                                        Justices
                                                                    COA: 324022
                                                                    Wexford CC: 2013-024803-CH
  HARING CHARTER TOWNSHIP and
  CLAM LAKE TOWNSHIP,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 8, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant townships’ Agreement
  pursuant to the Intergovernmental Conditional Transfer of Property by Contract Act,
  1984 PA 425, MCL 124.21 et seq. (Act 425), was void because certain provisions of the
  Agreement contracted away Haring Township’s legislative zoning authority; (2) if so,
  whether the offending provisions of the defendant townships’ Act 425 Agreement were
  severable; and (3) whether the challenged provisions of the Act 425 Agreement were
  authorized by Section 6(c) of Act 425, MCL 124.26(c).

          The Michigan Townships Association and the Michigan Municipal League are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Clam Lake Twp v Department of Licensing and Regulatory Affairs
  (Docket No. 151800), at such future session of the Court as both cases are ready for
  submission. In light of the joint submission, the time allotted for oral argument shall be
  limited to fifteen minutes per side in each case. MCR 7.314(B)(1). Motions for
  permission to file briefs amicus curiae and briefs amicus curiae regarding these two cases
  should be filed in Clam Lake Twp v Department of Licensing and Regulatory Affairs
  (Docket No. 151800) only and served on the parties in both cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2016
           a0330
                                                                               Clerk